The writer, with Judge Cammack and Tilford, agrees with the majority opinion in its circumscribing declarations of this court's authority to entertain original proceedings filed therein, under the authority conferred by Section 110 of our Constitution. But they differ from the majority opinion, as expressive of the conclusions of the majority of the members of the court, upon the legal effect of what respondent did, and upon which his alleged disqualification is sought to be established. To our minds he did nothing beyond what he had the right to do in the performance of his duty in the bona fide enforcement of his rulings. He still had jurisdiction of the order dismissing the case referred to in the opinion, the judgment in which was affirmed by this court and which had purportedly been executed; thereby furnishing the ground for the dismissal in so far as the injunctive relief was concerned.
Respondent had received information that possibly there had been no bona fide compliance with the injunction *Page 263 
order. He did not on his own volition seek an investigation of that matter, but suggested that if any litigant desired an investigation he would sustain a motion therefor, and which suggestion was followed by a motion being made for that purpose. This action seeks to prevent him from presiding at the hearing of that motion upon the ground that what he did, as above outlined, disqualified him so as to create at least constructive bias and partiality.
We are unable to reach any such conclusion, and for which reason it is our opinion that the demurrer filed by respondent to the petition herein should have been sustained.